


Exhibit 10.5

 

--------------------------------------------------------------------------------

* Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

TRANSACTION CONFIRMATION

EXHIBIT A

 

 

FOR IMMEDIATE DELIVERY

 

 

[ex105image002.gif]

 

 

Date:  May 18, 2004

Transaction Confirmation #: _______________

 

This Transaction Confirmation is subject to the Base Contract between Seller and
Buyer dated  ______________________.  The terms of this Transaction Confirmation
are binding unless disputed in writing within 2 Business Days of receipt unless
otherwise specified in the Base Contract.

 

SELLER:

Enserco Energy Inc. (Enserco)

350 Indiana Street, Suite 400

Golden, Colorado 80401

Attn: Cathy Sapp

Phone: 303-568-3244

Fax: 303-568-3250

Base Contract No.    10041

Transporter: _____________________________________

Transporter Contract Number: _______________________

BUYER:

Cascade Natural Gas Corp (CNG)

222 Fairview Ave

North Seattle, Washington 98109

Attn: Pattie Grable

Phone: 206-381-6829

Fax: 206-654-4039

Base Contract No. ________________________________

Transporter: _____________________________________

Transporter Contract Number: _______________________

 

Commodity Price:  [*]

 

Transport Capacity Release:  Buyer shall for the term, release to Seller the
full path of capacity on Nova, ANG and PGT to accommodate ultimate delivery of
17,500 MMBtu/d of supply gas from Aeco C, NIT to Buyer at Delivery Point(s). 
[*]

 

Transport Sales Price:  [*]

 

Delivery Period:  Begin:  November 1,
2004                                           End:  October 31, 2009

 

Firm (Fixed Quantity):  Seller will cause 17,500 MMBtu/d of Aeco C, NIT supply
to be delivered to Buyer, net of fuel losses, via firm interstate pipeline
capacity on Nova, ANG and PGT pipelines.  Not withstanding any failure to
deliver due to curtailment or interruption of said firm transport.

 

Supply Point:  Seller shall supply 17,500 MMBTu/d to buyer at Aeco C NIT.

Delivery Point(s): Mutually agreeable delivery points on Buyer’s system off of
PGT and/or off of PGT onto Buyer’s transport on NWPL.

 

Special Conditions:  Subject to parties working out mutually agreeable transport
release arrangements.

 

 

Seller:   Enserco Energy Inc.

Buyer:   Cascade Natural Gas Corporation

 

 

By:

/s/ Kurt Kittleson

 

By:

/s/ Jon T. Stoltz

 

 

Kurt Kittleson

 

 

Title:

Senior Vice President

 

Title:  Senior VP Regulatory & Gas Supply

 

 

Date:

6/2/2004

 

Date:

June 16, 2004

 

 

Copyright © 2002 North American Energy Standards Board, Inc.

NAESB Standard 6.3.1

All Rights Reserved

April 19, 2002

 

--------------------------------------------------------------------------------


 

Base Contract for Sale and Purchase of Natural Gas

 

This Base Contract is entered into as of the following date: September 12,
2002.  The parties to this Base Contract are the following:

 

Cascade Natural Gas Corporation

and

Enserco Energy Inc

222 Fairview Avenue North Seattle, WA 98109

 

350 Indiana Street, Suite 400 Golden, CO. 80401

Duns Number:

 7942584

 

Duns Number:

  95-7194541

Contract Number:

 

 

Contract Number:

 

U.S. Federal Tax ID Number:

91-0599090

 

U.S. Federal Tax ID Number:

84-1354639

 

 

 

Notices:

 

 

222 Fairview Avenue North Seattle, WA 98109

 

350 Indiana Street, Suite 400 Golden, CO. 80401

Attn:

 Pattie Grable

 

Attn:

 Contract Administration

Phone:

206.381.6829

 

Fax:

206.654.4039

 

Phone:

303.568.3242

 

Fax:

303.568.3250

 

 

 

Confirmations:

 

 

222 Fairview Avenue North Seattle, WA 98109

 

350 Indiana Street, Suite 400 Golden, CO. 80401

Attn:

 Confirmations

 

Attn:

 Confirmations

Phone:

206.381.6788

 

Fax:

206.654.4039

 

Phone:

303.568.3227

 

Fax:

303.568.3250

 

 

 

Invoices and Payments:

 

 

222 Fairview Avenue North Seattle, WA 98109

 

350 Indiana Street, Suite 400 Golden, CO. 80401

Attn:

Gas Accounting

 

Attn:

 Gas Accounting

 

 

350 Indiana Street, Suite 400 Golden, CO. 80401

Phone:

206.381.6788

 

Fax:

206.654.4039

 

Phone:

303.568.3228

 

Fax:

303.568.3250

 

 

 

Wire Transfer or ACH Numbers (if applicable):

 

 

BANK:

 U S Bank

 

BANK:

U S Bank, Denver, CO.

ABA:

   091000022

 

ABA:

102000021

ACCT:

 153503208586

 

ACCT:

 103-657-535-433

Other Details:

 

 

Other Details:

 

 

This Base Contract incorporates by reference for all purposes the General Terms
and Conditions for Sale and Purchase of Natural Gas published by the North
American Energy Standards Board.  The parties hereby agree to the following
provisions offered in said General Terms and Conditions.  In the event the
parties fail to check a box, the specified default provision shall apply. 
Select only one box from each section:

 

Section 1.2
Transaction Procedure

 

ý    Oral (default)
o     Written

 

Section 7.2
Payment Date

 

ý     25th Day of Month following Month of delivery (default)
o     _____ Day of Month following Month of delivery

 

 

 

 

 

 

 

Section 2.5
Confirm Deadline

 

ý    2 Business Days after receipt (default)
o     _____ Business Days after receipt

 

Section 7.2
Method of Payment

 

ý     Wire transfer (default)
o     Automated Clearinghouse Credit (ACH)
o     Check

 

 

 

 

 

 

 

Section 2.6
Confirming Party

 

ý    Seller (default)
ý    Buyer
o     ____________________________

 

Section 7.7
Netting

 

ý     Netting applies (default)
o     Netting does not apply

 

 

 

 

 

 

 

Section 3.2
Performance Obligation

 

ý    Cover Standard (default)
o     Spot Price Standard

 

Section 10.3.1
Early Termination Damages

 

ý     Early Termination Damages Apply (default)
o     Early Termination Damages Do Not Apply

 

 

 

 

 

 

 

Note: The following Spot Price Publication applies to both
of the immediately preceding.

Section 10.3.2
Other Agreement Setoffs

 

ý     Other Agreement Setoffs Apply (default)
o     Other Agreement Setoffs Do Not Apply

 

 

 

 

Section 2.26
Spot Price
Publication

 

ý     Gas Daily Midpoint (default)
o     ___________________________

 

Section 14.5
Choice Of Law

 


         Colorado

 

 

 

 

 

 

 

Section 6
Taxes

 

ý     Buyer Pays At and After Delivery Point (default)

o     Seller Pays Before and At Delivery Point

 

Section 14.10
Confidentiality

 

ý     Confidentiality applies (default)
o     Confidentiality does not apply

 

oSpecial Provisions Number of sheets attached:     None
oAddendum(s):
    None                                                                                                                                                    

 

IN WITNESS WHEREOF, the parties hereto have executed this Base Contract in
duplicate.

 

Cascade Natural Gas Corporation

 

Enserco Energy Inc

Party Name

 

Party Name

 

 

 

By

 /s/ Pattie Grable

 

By

/s/ Kurt Kittleson

 

Name:

Pattie Grable

 

Name:

Kurt Kittleson

 

Title:

 

Senior Director of Gas Supply

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

General Terms and Conditions

Base Contract for Sale and Purchase of Natural Gas

 

SECTION 1.           PURPOSE AND PROCEDURES

 

1.1.          These General Terms and Conditions are intended to facilitate
purchase and sale transactions of Gas on a Firm or Interruptible basis.  “Buyer”
refers to the party receiving Gas and “Seller” refers to the party delivering
Gas.  The entire agreement between the parties shall be the Contract as defined
in Section 2.7.

 

The parties have selected either the “Oral Transaction Procedure” or the
“Written Transaction Procedure” as indicated on the Base Contract.

 

Oral Transaction Procedure:

 

1.2.          The parties will use the following Transaction Confirmation
procedure.  Any Gas purchase and sale transaction may be effectuated in an EDI
transmission or telephone conversation with the offer and acceptance
constituting the agreement of the parties.  The parties shall be legally bound
from the time they so agree to transaction terms and may each rely thereon.  Any
such transaction shall be considered a “writing” and to have been “signed”. 
Notwithstanding the foregoing sentence, the parties agree that Confirming Party
shall, and the other party may, confirm a telephonic transaction by sending the
other party a Transaction Confirmation by facsimile, EDI or mutually agreeable
electronic means within three Business Days of a transaction covered by this
Section 1.2 (Oral Transaction Procedure) provided that the failure to send a
Transaction Confirmation shall not invalidate the oral agreement of the
parties.  Confirming Party adopts its confirming letterhead, or the like, as its
signature on any Transaction Confirmation as the identification and
authentication of Confirming Party.  If the Transaction Confirmation contains
any provisions other than those relating to the commercial terms of the
transaction (i.e., price, quantity, performance obligation, delivery point,
period of delivery and/or transportation conditions), which modify or supplement
the Base Contract or General Terms and Conditions of this Contract (e.g.,
arbitration or additional representations and warranties), such provisions shall
not be deemed to be accepted pursuant to Section 1.3 but must be expressly
agreed to by both parties; provided that the foregoing shall not invalidate any
transaction agreed to by the parties.

 

Written Transaction Procedure:

 

1.2.          The parties will use the following Transaction Confirmation
procedure.  Should the parties come to an agreement regarding a Gas purchase and
sale transaction for a particular Delivery Period, the Confirming Party shall,
and the other party may, record that agreement on a Transaction Confirmation and
communicate such Transaction Confirmation by facsimile, EDI or mutually
agreeable electronic means, to the other party by the close of the Business Day
following the date of agreement.  The parties acknowledge that their agreement
will not be binding until the exchange of nonconflicting Transaction
Confirmations or the passage of the Confirm Deadline without objection from the
receiving party, as provided in Section 1.3.

 

1.3.          If a sending party’s Transaction Confirmation is materially
different from the receiving party’s understanding of the agreement referred to
in Section 1.2, such receiving party shall notify the sending party via
facsimile, EDI or mutually agreeable electronic means by the Confirm Deadline,
unless such receiving party has previously sent a Transaction Confirmation to
the sending party.  The failure of the receiving party to so notify the sending
party in writing by the Confirm Deadline constitutes the receiving party’s
agreement to the terms of the transaction described in the sending party’s
Transaction Confirmation.  If there are any material differences between timely
sent Transaction Confirmations governing the same transaction, then neither
Transaction Confirmation shall be binding until or unless such differences are
resolved including the use of any evidence that clearly resolves the differences
in the Transaction Confirmations.  In the event of a conflict among the terms of
(i) a binding Transaction Confirmation pursuant to Section 1.2, (ii) the oral
agreement of the parties which may be evidenced by a recorded conversation,
where the parties have selected the Oral Transaction Procedure of the Base
Contract, (iii) the Base Contract, and (iv) these General Terms and Conditions,
the terms of the documents shall govern in the priority listed in this sentence.

 

1.4.          The parties agree that each party may electronically record all
telephone conversations with respect to this Contract between their respective
employees, without any special or further notice to the other party.  Each party
shall obtain any necessary consent of its agents and employees to such
recording.  Where the parties have selected the Oral Transaction Procedure in
Section 1.2 of the Base Contract, the parties agree not to contest the validity
or enforceability of telephonic recordings entered into in accordance with the
requirements of this Base Contract.  However, nothing herein shall be construed
as a waiver of any objection to the admissibility of such evidence.

 

SECTION 2.           DEFINITIONS

 

The terms set forth below shall have the meaning ascribed to them below.  Other
terms are also defined elsewhere in the Contract and shall have the meanings
ascribed to them herein.

 

2.1.          “Alternative Damages” shall mean such damages, expressed in
dollars or dollars per MMBtu, as the parties shall agree upon in the Transaction
Confirmation, in the event either Seller or Buyer fails to perform a Firm
obligation to deliver Gas in the case of Seller or to receive Gas in the case of
Buyer.

 

2.2.          “Base Contract” shall mean a contract executed by the parties that
incorporates these General Terms and Conditions by reference; that specifies the
agreed selections of provisions contained herein; and that sets forth other
information required herein and any Special Provisions and addendum(s) as
identified on page one.

 

2.3.          “British thermal unit” or “Btu” shall mean the International BTU,
which is also called the Btu (IT).

 

3

--------------------------------------------------------------------------------


 

2.4.          “Business Day” shall mean any day except Saturday, Sunday or
Federal Reserve Bank holidays.

 

2.5.          “Confirm Deadline” shall mean 5:00 p.m. in the receiving party’s
time zone on the second Business Day following the Day a Transaction
Confirmation is received or, if applicable, on the Business Day agreed to by the
parties in the Base Contract; provided, if the Transaction Confirmation is time
stamped after 5:00 p.m. in the receiving party’s time zone, it shall be deemed
received at the opening of the next Business Day.

 

2.6.          “Confirming Party” shall mean the party designated in the Base
Contract to prepare and forward Transaction Confirmations to the other party.

 

2.7.          “Contract” shall mean the legally-binding relationship established
by (i) the Base Contract, (ii) any and all binding Transaction Confirmations and
(iii) where the parties have selected the Oral Transaction Procedure in Section
1.2 of the Base Contract, any and all transactions that the parties have entered
into through an EDI transmission or by telephone, but that have not been
confirmed in a binding Transaction Confirmation.

 

2.8.          “Contract Price” shall mean the amount expressed in U.S. Dollars
per MMBtu to be paid by Buyer to Seller for the purchase of Gas as agreed to by
the parties in a transaction.

 

2.9.          “Contract Quantity” shall mean the quantity of Gas to be delivered
and taken as agreed to by the parties in a transaction.

 

2.10.        “Cover Standard”, as referred to in Section 3.2, shall mean that if
there is an unexcused failure to take or deliver any quantity of Gas pursuant to
this Contract, then the performing party shall use commercially reasonable
efforts to (i) if Buyer is the performing party, obtain Gas, (or an alternate
fuel if elected by Buyer and replacement Gas is not available), or (ii) if
Seller is the performing party, sell Gas, in either case, at a price reasonable
for the delivery or production area, as applicable, consistent with:  the amount
of notice provided by the nonperforming party; the immediacy of the Buyer’s Gas
consumption needs or Seller’s Gas sales requirements, as applicable; the
quantities involved; and the anticipated length of failure by the nonperforming
party.

 

2.11.        “Credit Support Obligation(s)” shall mean any obligation(s) to
provide or establish credit support for, or on behalf of, a party to this
Contract such as an irrevocable standby letter of credit, a margin agreement, a
prepayment, a security interest in an asset, a performance bond, guaranty, or
other good and sufficient security of a continuing nature.

 

2.12.        “Day” shall mean a period of 24 consecutive hours, coextensive with
a “day” as defined by the Receiving Transporter in a particular transaction.

 

2.13.        “Delivery Period” shall be the period during which deliveries are
to be made as agreed to by the parties in a transaction.

 

2.14.        “Delivery Point(s)” shall mean such point(s) as are agreed to by
the parties in a transaction.

 

2.15.        “EDI” shall mean an electronic data interchange pursuant to an
agreement entered into by the parties, specifically relating to the
communication of Transaction Confirmations under this Contract.

 

2.16.        “EFP” shall mean the purchase, sale or exchange of natural Gas as
the “physical” side of an exchange for physical transaction involving gas
futures contracts.  EFP shall incorporate the meaning and remedies of “Firm”,
provided that a party’s excuse for nonperformance of its obligations to deliver
or receive Gas will be governed by the rules of the relevant futures exchange
regulated under the Commodity Exchange Act.

 

2.17.        “Firm” shall mean that either party may interrupt its performance
without liability only to the extent that such performance is prevented for
reasons of Force Majeure; provided, however, that during Force Majeure
interruptions, the party invoking Force Majeure may be responsible for any
Imbalance Charges as set forth in Section 4.3 related to its interruption after
the nomination is made to the Transporter and until the change in deliveries
and/or receipts is confirmed by the Transporter.

 

2.18.        “Gas” shall mean any mixture of hydrocarbons and noncombustible
gases in a gaseous state consisting primarily of methane.

 

2.19.        “Imbalance Charges” shall mean any fees, penalties, costs or
charges (in cash or in kind) assessed by a Transporter for failure to satisfy
the Transporter’s balance and/or nomination requirements.

 

2.20.        “Interruptible” shall mean that either party may interrupt its
performance at any time for any reason, whether or not caused by an event of
Force Majeure, with no liability, except such interrupting party may be
responsible for any Imbalance Charges as set forth in Section 4.3 related to its
interruption after the nomination is made to the Transporter and until the
change in deliveries and/or receipts is confirmed by Transporter.

 

2.21.        “MMBtu” shall mean one million British thermal units, which is
equivalent to one dekatherm.

 

2.22.        “Month” shall mean the period beginning on the first Day of the
calendar month and ending immediately prior to the commencement of the first Day
of the next calendar month.

 

2.23.        “Payment Date” shall mean a date, as indicated on the Base
Contract, on or before which payment is due Seller for Gas received by Buyer in
the previous Month.

 

2.24.        “Receiving Transporter” shall mean the Transporter receiving Gas at
a Delivery Point, or absent such receiving Transporter, the Transporter
delivering Gas at a Delivery Point.

 

2.25.        “Scheduled Gas” shall mean the quantity of Gas confirmed by
Transporter(s) for movement, transportation or management.

 

2.26.        “Spot Price “ as referred to in Section 3.2 shall mean the price
listed in the publication indicated on the Base Contract, under the listing
applicable to the geographic location closest in proximity to the Delivery
Point(s) for the relevant Day; provided, if there is no single price published
for such location for such Day, but there is published a range of prices, then
the Spot Price shall be the average

 

4

--------------------------------------------------------------------------------


 

of such high and low prices.  If no price or range of prices is published for
such Day, then the Spot Price shall be the average of the following: (i) the
price (determined as stated above) for the first Day for which a price or range
of prices is published that next precedes the relevant Day; and (ii) the price
(determined as stated above) for the first Day for which a price or range of
prices is published that next follows the relevant Day.

 

2.27.        “Transaction Confirmation” shall mean a document, similar to the
form of Exhibit A, setting forth the terms of a transaction formed pursuant to
Section 1 for a particular Delivery Period.

 

2.28.        “Termination Option” shall mean the option of either party to
terminate a transaction in the event that the other party fails to perform a
Firm obligation to deliver Gas in the case of Seller or to receive Gas in the
case of Buyer for a designated number of days during a period as specified on
the applicable Transaction Confirmation.

 

2.29.        “Transporter(s)” shall mean all Gas gathering or pipeline
companies, or local distribution companies, acting in the capacity of a
transporter, transporting Gas for Seller or Buyer upstream or downstream,
respectively, of the Delivery Point pursuant to a particular transaction.

 

SECTION 3.           PERFORMANCE OBLIGATION

 

3.1.          Seller agrees to sell and deliver, and Buyer agrees to receive and
purchase, the Contract Quantity for a particular transaction in accordance with
the terms of the Contract.  Sales and purchases will be on a Firm or
Interruptible basis, as agreed to by the parties in a transaction.

 

The parties have selected either the “Cover Standard” or the “Spot Price
Standard” as indicated on the Base Contract.

 

Cover Standard:

 

3.2.          The sole and exclusive remedy of the parties in the event of a
breach of a Firm obligation to deliver or receive Gas shall be recovery of the
following: (i) in the event of a breach by Seller on any Day(s), payment by
Seller to Buyer in an amount equal to the positive difference, if any, between
the purchase price paid by Buyer utilizing the Cover Standard and the Contract
Price, adjusted for commercially reasonable differences in transportation costs
to or from the Delivery Point(s), multiplied by the difference between the
Contract Quantity and the quantity actually delivered by Seller for such Day(s);
or (ii) in the event of a breach by Buyer on any Day(s), payment by Buyer to
Seller in the amount equal to the positive difference, if any, between the
Contract Price and the price received by Seller utilizing the Cover Standard for
the resale of such Gas, adjusted for commercially reasonable differences in
transportation costs to or from the Delivery Point(s), multiplied by the
difference between the Contract Quantity and the quantity actually taken by
Buyer for such Day(s); or (iii) in the event that Buyer has used commercially
reasonable efforts to replace the Gas or Seller has used commercially reasonable
efforts to sell the Gas to a third party, and no such replacement or sale is
available, then the sole and exclusive remedy of the performing party shall be
any unfavorable difference between the Contract Price and the Spot Price,
adjusted for such transportation to the applicable Delivery Point, multiplied by
the difference between the Contract Quantity and the quantity actually delivered
by Seller and received by Buyer for such Day(s).  Imbalance Charges shall not be
recovered under this Section 3.2, but Seller and/or Buyer shall be responsible
for Imbalance Charges, if any, as provided in Section 4.3.  The amount of such
unfavorable difference shall be payable five Business Days after presentation of
the performing party’s invoice, which shall set forth the basis upon which such
amount was calculated.

 

Spot Price Standard:

 

3.2.          The sole and exclusive remedy of the parties in the event of a
breach of a Firm obligation to deliver or receive Gas shall be recovery of the
following: (i) in the event of a breach by Seller on any Day(s), payment by
Seller to Buyer in an amount equal to the difference between the Contract
Quantity and the actual quantity delivered by Seller and received by Buyer for
such Day(s), multiplied by the positive difference, if any, obtained by
subtracting the Contract Price from the Spot Price; or (ii) in the event of a
breach by Buyer on any Day(s), payment by Buyer to Seller in an amount equal to
the difference between the Contract Quantity and the actual quantity delivered
by Seller and received by Buyer for such Day(s), multiplied by the positive
difference, if any, obtained by subtracting the applicable Spot Price from the
Contract Price.  Imbalance Charges shall not be recovered under this Section
3.2, but Seller and/or Buyer shall be responsible for Imbalance Charges, if any,
as provided in Section 4.3.  The amount of such unfavorable difference shall be
payable five Business Days after presentation of the performing party’s invoice,
which shall set forth the basis upon which such amount was calculated.

 

3.3.          Notwithstanding Section 3.2, the parties may agree to Alternative
Damages in a Transaction Confirmation executed in writing by both parties.

 

3.4.          In addition to Sections 3.2 and 3.3, the parties may provide for a
Termination Option in a Transaction Confirmation executed in writing by both
parties.  The Transaction Confirmation containing the Termination Option will
designate the length of nonperformance triggering the Termination Option and the
procedures for exercise thereof, how damages for nonperformance will be
compensated, and how liquidation costs will be calculated.

 

SECTION 4.           TRANSPORTATION, NOMINATIONS, AND IMBALANCES

 

4.1.          Seller shall have the sole responsibility for transporting the Gas
to the Delivery Point(s).  Buyer shall have the sole responsibility for
transporting the Gas from the Delivery Point(s).

 

4.2.          The parties shall coordinate their nomination activities, giving
sufficient time to meet the deadlines of the affected Transporter(s).  Each
party shall give the other party timely prior Notice, sufficient to meet the
requirements of all Transporter(s) involved in the transaction, of the
quantities of Gas to be delivered and purchased each Day.  Should either party
become aware that actual deliveries at the Delivery Point(s) are greater or
lesser than the Scheduled Gas, such party shall promptly notify the other party.

 

5

--------------------------------------------------------------------------------


 

4.3.          The parties shall use commercially reasonable efforts to avoid
imposition of any Imbalance Charges.  If Buyer or Seller receives an invoice
from a Transporter that includes Imbalance Charges, the parties shall determine
the validity as well as the cause of such Imbalance Charges.  If the Imbalance
Charges were incurred as a result of Buyer’s receipt of quantities of Gas
greater than or less than the Scheduled Gas, then Buyer shall pay for such
Imbalance Charges or reimburse Seller for such Imbalance Charges paid by
Seller.  If the Imbalance Charges were incurred as a result of Seller’s delivery
of quantities of Gas greater than or less than the Scheduled Gas, then Seller
shall pay for such Imbalance Charges or reimburse Buyer for such Imbalance
Charges paid by Buyer.

 

SECTION 5.           QUALITY AND MEASUREMENT

 

All Gas delivered by Seller shall meet the pressure, quality and heat content
requirements of the Receiving Transporter.  The unit of quantity measurement for
purposes of this Contract shall be one MMBtu dry.  Measurement of Gas quantities
hereunder shall be in accordance with the established procedures of the
Receiving Transporter.

 

SECTION 6.           TAXES

 

THE PARTIES HAVE SELECTED EITHER “BUYER PAYS AT AND AFTER DELIVERY POINT” OR
“SELLER PAYS BEFORE AND AT DELIVERY POINT” AS INDICATED ON THE BASE CONTRACT.

 

BUYER PAYS AT AND AFTER DELIVERY POINT:

 

SELLER SHALL PAY OR CAUSE TO BE PAID ALL TAXES, FEES, LEVIES, PENALTIES,
LICENSES OR CHARGES IMPOSED BY ANY GOVERNMENT AUTHORITY (“TAXES”) ON OR WITH
RESPECT TO THE GAS PRIOR TO THE DELIVERY POINT(S).  BUYER SHALL PAY OR CAUSE TO
BE PAID ALL TAXES ON OR WITH RESPECT TO THE GAS AT THE DELIVERY POINT(S) AND ALL
TAXES AFTER THE DELIVERY POINT(S).  IF A PARTY IS REQUIRED TO REMIT OR PAY TAXES
THAT ARE THE OTHER PARTY’S RESPONSIBILITY HEREUNDER, THE PARTY RESPONSIBLE FOR
SUCH TAXES SHALL PROMPTLY REIMBURSE THE OTHER PARTY FOR SUCH TAXES.  ANY PARTY
ENTITLED TO AN EXEMPTION FROM ANY SUCH TAXES OR CHARGES SHALL FURNISH THE OTHER
PARTY ANY NECESSARY DOCUMENTATION THEREOF.

 

SELLER PAYS BEFORE AND AT DELIVERY POINT:

 

SELLER SHALL PAY OR CAUSE TO BE PAID ALL TAXES, FEES, LEVIES, PENALTIES,
LICENSES OR CHARGES IMPOSED BY ANY GOVERNMENT AUTHORITY (“TAXES”) ON OR WITH
RESPECT TO THE GAS PRIOR TO THE DELIVERY POINT(S) AND ALL TAXES AT THE DELIVERY
POINT(S).  BUYER SHALL PAY OR CAUSE TO BE PAID ALL TAXES ON OR WITH RESPECT TO
THE GAS AFTER THE DELIVERY POINT(S).  IF A PARTY IS REQUIRED TO REMIT OR PAY
TAXES THAT ARE THE OTHER PARTY’S RESPONSIBILITY HEREUNDER, THE PARTY RESPONSIBLE
FOR SUCH TAXES SHALL PROMPTLY REIMBURSE THE OTHER PARTY FOR SUCH TAXES.  ANY
PARTY ENTITLED TO AN EXEMPTION FROM ANY SUCH TAXES OR CHARGES SHALL FURNISH THE
OTHER PARTY ANY NECESSARY DOCUMENTATION THEREOF.

 

SECTION 7.           BILLING, PAYMENT, AND AUDIT

 

7.1.          Seller shall invoice Buyer for Gas delivered and received in the
preceding Month and for any other applicable charges, providing supporting
documentation acceptable in industry practice to support the amount charged.  If
the actual quantity delivered is not known by the billing date, billing will be
prepared based on the quantity of Scheduled Gas.  The invoiced quantity will
then be adjusted to the actual quantity on the following Month’s billing or as
soon thereafter as actual delivery information is available.

 

7.2.          Buyer shall remit the amount due under Section 7.1 in the manner
specified in the Base Contract, in immediately available funds, on or before the
later of the Payment Date or 10 Days after receipt of the invoice by Buyer;
provided that if the Payment Date is not a Business Day, payment is due on the
next Business Day following that date.  In the event any payments are due Buyer
hereunder, payment to Buyer shall be made in accordance with this Section 7.2.

 

7.3.          In the event payments become due pursuant to Sections 3.2 or 3.3,
the performing party may submit an invoice to the nonperforming party for an
accelerated payment setting forth the basis upon which the invoiced amount was
calculated.  Payment from the nonperforming party will be due five Business Days
after receipt of invoice.

 

7.4.          If the invoiced party, in good faith, disputes the amount of any
such invoice or any part thereof, such invoiced party will pay such amount as it
concedes to be correct; provided, however, if the invoiced party disputes the
amount due, it must provide supporting documentation acceptable in industry
practice to support the amount paid or disputed.  In the event the parties are
unable to resolve such dispute, either party may pursue any remedy available at
law or in equity to enforce its rights pursuant to this Section.

 

7.5.          If the invoiced party fails to remit the full amount payable when
due, interest on the unpaid portion shall accrue from the date due until the
date of payment at a rate equal to the lower of (i) the then-effective prime
rate of interest published under “Money Rates” by The Wall Street Journal, plus
two percent per annum; or (ii) the maximum applicable lawful interest rate.

 

7.6.          A party shall have the right, at its own expense, upon reasonable
Notice and at reasonable times, to examine and audit and to obtain copies of the
relevant portion of the books, records, and telephone recordings of the other
party only to the extent reasonably necessary to verify the accuracy of any
statement, charge, payment, or computation made under the Contract.  This right
to examine, audit, and to obtain copies shall not be available with respect to
proprietary information not directly relevant to transactions under this
Contract.  All invoices and billings shall be conclusively presumed final and
accurate and all associated claims for under- or overpayments shall be deemed
waived unless such invoices or billings are objected to in writing, with
adequate explanation and/or documentation, within two years after the Month of
Gas delivery.  All retroactive adjustments under Section 7 shall be paid in full
by the party owing payment within 30 Days of Notice and substantiation of such
inaccuracy.

 

7.7.          Unless the parties have elected on the Base Contract not to make
this Section 7.7 applicable to this Contract, the parties shall net all
undisputed amounts due and owing, and/or past due, arising under the Contract
such that the party owing the greater amount shall make a single payment of the
net amount to the other party in accordance with Section 7; provided that no
payment required to be made pursuant to the terms of any Credit Support
Obligation or pursuant to Section 7.3 shall be subject to netting under this
Section.  If the parties have executed a separate netting agreement, the terms
and conditions therein shall prevail to the extent inconsistent herewith.

 

6

--------------------------------------------------------------------------------


 

SECTION 8.           TITLE, WARRANTY, AND INDEMNITY

 

8.1.          Unless otherwise specifically agreed, title to the Gas shall pass
from Seller to Buyer at the Delivery Point(s).  Seller shall have responsibility
for and assume any liability with respect to the Gas prior to its delivery to
Buyer at the specified Delivery Point(s).  Buyer shall have responsibility for
and any liability with respect to said Gas after its delivery to Buyer at the
Delivery Point(s).

 

8.2.          Seller warrants that it will have the right to convey and will
transfer good and merchantable title to all Gas sold hereunder and delivered by
it to Buyer, free and clear of all liens, encumbrances, and claims.  EXCEPT AS
PROVIDED IN THIS SECTION 8.2 AND IN SECTION 14.8, ALL OTHER WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE, ARE DISCLAIMED.

 

8.3.          Seller agrees to indemnify Buyer and save it harmless from all
losses, liabilities or claims including reasonable attorneys’ fees and costs of
court (“Claims”), from any and all persons, arising from or out of claims of
title, personal injury or property damage from said Gas or other charges thereon
which attach before title passes to Buyer.  Buyer agrees to indemnify Seller and
save it harmless from all Claims, from any and all persons, arising from or out
of claims regarding payment, personal injury or property damage from said Gas or
other charges thereon which attach after title passes to Buyer.

 

8.4.          Notwithstanding the other provisions of this Section 8, as between
Seller and Buyer, Seller will be liable for all Claims to the extent that such
arise from the failure of Gas delivered by Seller to meet the quality
requirements of Section 5.

 

SECTION 9.           NOTICES

 

9.1.          All Transaction Confirmations, invoices, payments and other
communications made pursuant to the Base Contract (“Notices”) shall be made to
the addresses specified in writing by the respective parties from time to time.

 

9.2.          All Notices required hereunder may be sent by facsimile or
mutually acceptable electronic means, a nationally recognized overnight courier
service, first class mail or hand delivered.

 

9.3.          Notice shall be given when received on a Business Day by the
addressee.  In the absence of proof of the actual receipt date, the following
presumptions will apply.  Notices sent by facsimile shall be deemed to have been
received upon the sending party’s receipt of its facsimile machine’s
confirmation of successful transmission.  If the day on which such facsimile is
received is not a Business Day or is after five p.m. on a Business Day, then
such facsimile shall be deemed to have been received on the next following
Business Day.  Notice by overnight mail or courier shall be deemed to have been
received on the next Business Day after it was sent or such earlier time as is
confirmed by the receiving party.  Notice via first class mail shall be
considered delivered five Business Days after mailing.

 

SECTION 10.         FINANCIAL RESPONSIBILITY

 

10.1.        If either party (“X”) has reasonable grounds for insecurity
regarding the performance of any obligation under this Contract (whether or not
then due) by the other party (“Y”) (including, without limitation, the
occurrence of a material change in the creditworthiness of Y), X may demand
Adequate Assurance of Performance.  “Adequate Assurance of Performance” shall
mean sufficient security in the form, amount and for the term reasonably
acceptable to X, including, but not limited to, a standby irrevocable letter of
credit, a prepayment, a security interest in an asset or a performance bond or
guaranty (including the issuer of any such security).

 

10.2.        In the event (each an “Event of Default”) either party (the
“Defaulting Party”) or its guarantor shall: (i) make an assignment or any
general arrangement for the benefit of creditors; (ii) file a petition or
otherwise commence, authorize, or acquiesce in the commencement of a proceeding
or case under any bankruptcy or similar law for the protection of creditors or
have such petition filed or proceeding commenced against it; (iii) otherwise
become bankrupt or insolvent (however evidenced); (iv) be unable to pay its
debts as they fall due; (v) have a receiver, provisional liquidator,
conservator, custodian, trustee or other similar official appointed with respect
to it or substantially all of its assets; (vi) fail to perform any obligation to
the other party with respect to any Credit Support Obligations relating to the
Contract; (vii) fail to give Adequate Assurance of Performance under Section
10.1 within 48 hours but at least one Business Day of a written request by the
other party; or (viii) not have paid any amount due the other party hereunder on
or before the second Business Day following written Notice that such payment is
due; then the other party (the “Non-Defaulting Party”) shall have the right, at
its sole election, to immediately withhold and/or suspend deliveries or payments
upon Notice and/or to terminate and liquidate the transactions under the
Contract, in the manner provided in Section 10.3, in addition to any and all
other remedies available hereunder.

 

10.3.        If an Event of Default has occurred and is continuing, the
Non-Defaulting Party shall have the right, by Notice to the Defaulting Party, to
designate a Day, no earlier than the Day such Notice is given and no later than
20 Days after such Notice is given, as an early termination date (the “Early
Termination Date”) for the liquidation and termination pursuant to Section
10.3.1 of all transactions under the Contract, each a “Terminated Transaction”. 
On the Early Termination Date, all transactions will terminate, other than those
transactions, if any, that may not be liquidated and terminated under applicable
law or that are, in the reasonable opinion of the Non-Defaulting Party,
commercially impracticable to liquidate and terminate (“Excluded Transactions”),
which Excluded Transactions must be liquidated and terminated as soon thereafter
as is reasonably practicable, and upon termination shall be a Terminated
Transaction and be valued consistent with Section 10.3.1 below.  With respect to
each Excluded Transaction, its actual termination date shall be the Early
Termination Date for purposes of Section 10.3.1.

 

7

--------------------------------------------------------------------------------


 

The parties have selected either “Early Termination Damages Apply” or “Early
Termination Damages Do Not Apply” as indicated on the Base Contract.

 

Early Termination Damages Apply:

 

10.3.1.        As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, (i) the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract and (ii) the Market Value,
as defined below, of each Terminated Transaction.  The Non-Defaulting Party
shall (x) liquidate and accelerate each Terminated Transaction at its Market
Value, so that each amount equal to the difference between such Market Value and
the Contract Value, as defined below, of such Terminated Transaction(s) shall be
due to the Buyer under the Terminated Transaction(s) if such Market Value
exceeds the Contract Value and to the Seller if the opposite is the case; and
(y) where appropriate, discount each amount then due under clause (x) above to
present value in a commercially reasonable manner as of the Early Termination
Date (to take account of the period between the date of liquidation and the date
on which such amount would have otherwise been due pursuant to the relevant
Terminated Transactions).

 

For purposes of this Section 10.3.1, “Contract Value” means the amount of Gas
remaining to be delivered or purchased under a transaction multiplied by the
Contract Price, and “Market Value” means the amount of Gas remaining to be
delivered or purchased under a transaction multiplied by the market price for a
similar transaction at the Delivery Point determined by the Non-Defaulting Party
in a commercially reasonable manner.  To ascertain the Market Value, the
Non-Defaulting Party may consider, among other valuations, any or all of the
settlement prices of NYMEX Gas futures contracts, quotations from leading
dealers in energy swap contracts or physical gas trading markets, similar sales
or purchases and any other bona fide third-party offers, all adjusted for the
length of the term and differences in transportation costs.  A party shall not
be required to enter into a replacement transaction(s) in order to determine the
Market Value.  Any extension(s) of the term of a transaction to which parties
are not bound as of the Early Termination Date (including but not limited to
“evergreen provisions”) shall not be considered in determining Contract Values
and Market Values.  For the avoidance of doubt, any option pursuant to which one
party has the right to extend the term of a transaction shall be considered in
determining Contract Values and Market Values.  The rate of interest used in
calculating net present value shall be determined by the Non-Defaulting Party in
a commercially reasonable manner.

 

Early Termination Damages Do Not Apply:

 

10.3.1.        As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract.

 

The parties have selected either “Other Agreement Setoffs Apply” or “Other
Agreement Setoffs Do Not Apply” as indicated on the Base Contract.

 

Other Agreement Setoffs Apply:

 

10.3.2.        The Non-Defaulting Party shall net or aggregate, as appropriate,
any and all amounts owing between the parties under Section 10.3.1, so that all
such amounts are netted or aggregated to a single liquidated amount payable by
one party to the other (the “Net Settlement Amount”).  At its sole option and
without prior Notice to the Defaulting Party, the Non-Defaulting Party may
setoff (i) any Net Settlement Amount owed to the Non-Defaulting Party against
any margin or other collateral held by it in connection with any Credit Support
Obligation relating to the Contract; or (ii) any Net Settlement Amount payable
to the Defaulting Party against any amount(s) payable by the Defaulting Party to
the Non-Defaulting Party under any other agreement or arrangement between the
parties.

 

Other Agreement Setoffs Do Not Apply:

 

10.3.2.        The Non-Defaulting Party shall net or aggregate, as appropriate,
any and all amounts owing between the parties under Section 10.3.1, so that all
such amounts are netted or aggregated to a single liquidated amount payable by
one party to the other (the “Net Settlement Amount”).  At its sole option and
without prior Notice to the Defaulting Party, the Non-Defaulting Party may
setoff any Net Settlement Amount owed to the Non-Defaulting Party against any
margin or other collateral held by it in connection with any Credit Support
Obligation relating to the Contract.

 

10.3.3.        If any obligation that is to be included in any netting,
aggregation or setoff pursuant to Section 10.3.2 is unascertained, the
Non-Defaulting Party may in good faith estimate that obligation and net,
aggregate or setoff, as applicable, in respect of the estimate, subject to the
Non-Defaulting Party accounting to the Defaulting Party when the obligation is
ascertained.  Any amount not then due which is included in any netting,
aggregation or setoff pursuant to Section 10.3.2 shall be discounted to net
present value in a commercially reasonable manner determined by the
Non-Defaulting Party.

 

10.4.        As soon as practicable after a liquidation, Notice shall be given
by the Non-Defaulting Party to the Defaulting Party of the Net Settlement
Amount, and whether the Net Settlement Amount is due to or due from the
Non-Defaulting Party.  The Notice shall include a written statement explaining
in reasonable detail the calculation of such amount, provided that failure to
give such Notice shall not affect the validity or enforceability of the
liquidation or give rise to any claim by the Defaulting Party against the
Non-Defaulting Party.  The Net Settlement Amount shall be paid by the close of
business on the second Business Day following such Notice, which date shall not
be earlier than the Early Termination Date.  Interest on any unpaid portion of
the Net Settlement Amount shall accrue from the date due until the

 

8

--------------------------------------------------------------------------------


 

date of payment at a rate equal to the lower of (i) the then-effective prime
rate of interest published under “Money Rates” by The Wall Street Journal, plus
two percent per annum; or (ii) the maximum applicable lawful interest rate.

 

10.5.        The parties agree that the transactions hereunder constitute a
“forward contract” within the meaning of the United States Bankruptcy Code and
that Buyer and Seller are each “forward contract merchants” within the meaning
of the United States Bankruptcy Code.

 

10.6.        The Non-Defaulting Party’s remedies under this Section 10 are the
sole and exclusive remedies of the Non-Defaulting Party with respect to the
occurrence of any Early Termination Date.  Each party reserves to itself all
other rights, setoffs, counterclaims and other defenses that it is or may be
entitled to arising from the Contract.

 

10.7.        With respect to this Section 10, if the parties have executed a
separate netting agreement with close-out netting provisions, the terms and
conditions therein shall prevail to the extent inconsistent herewith.

 

SECTION 11.         FORCE MAJEURE

 

11.1.        Except with regard to a party’s obligation to make payment(s) due
under Section 7, Section 10.4, and Imbalance Charges under Section 4, neither
party shall be liable to the other for failure to perform a Firm obligation, to
the extent such failure was caused by Force Majeure.  The term “Force Majeure”
as employed herein means any cause not reasonably within the control of the
party claiming suspension, as further defined in Section 11.2.

 

11.2.        Force Majeure shall include, but not be limited to, the following:
(i) physical events such as acts of God, landslides, lightning, earthquakes,
fires, storms or storm warnings, such as hurricanes, which result in evacuation
of the affected area, floods, washouts, explosions, breakage or accident or
necessity of repairs to machinery or equipment or lines of pipe; (ii) weather
related events affecting an entire geographic region, such as low temperatures
which cause freezing or failure of wells or lines of pipe; (iii) interruption
and/or curtailment of Firm transportation and/or storage by Transporters;
(iv) acts of others such as strikes, lockouts or other industrial disturbances,
riots, sabotage, insurrections or wars; and (v) governmental actions such as
necessity for compliance with any court order, law, statute, ordinance,
regulation, or policy having the effect of law promulgated by a governmental
authority having jurisdiction.  Seller and Buyer shall make reasonable efforts
to avoid the adverse impacts of a Force Majeure and to resolve the event or
occurrence once it has occurred in order to resume performance.

 

11.3.        Neither party shall be entitled to the benefit of the provisions of
Force Majeure to the extent performance is affected by any or all of the
following circumstances: (i) the curtailment of interruptible or secondary Firm
transportation unless primary, in-path, Firm transportation is also curtailed;
(ii) the party claiming excuse failed to remedy the condition and to resume the
performance of such covenants or obligations with reasonable dispatch; or
(iii) economic hardship, to include, without limitation, Seller’s ability to
sell Gas at a higher or more advantageous price than the Contract Price, Buyer’s
ability to purchase Gas at a lower or more advantageous price than the Contract
Price, or a regulatory agency disallowing, in whole or in part, the pass through
of costs resulting from this Agreement; (iv) the loss of Buyer’s market(s) or
Buyer’s inability to use or resell Gas purchased hereunder, except, in either
case, as provided in Section 11.2; or (v) the loss or failure of Seller’s gas
supply or depletion of reserves, except, in either case, as provided in Section
11.2.  The party claiming Force Majeure shall not be excused from its
responsibility for Imbalance Charges.

 

11.4.        Notwithstanding anything to the contrary herein, the parties agree
that the settlement of strikes, lockouts or other industrial disturbances shall
be within the sole discretion of the party experiencing such disturbance.

 

11.5.        The party whose performance is prevented by Force Majeure must
provide Notice to the other party.  Initial Notice may be given orally; however,
written Notice with reasonably full particulars of the event or occurrence is
required as soon as reasonably possible.  Upon providing written Notice of Force
Majeure to the other party, the affected party will be relieved of its
obligation, from the onset of the Force Majeure event, to make or accept
delivery of Gas, as applicable, to the extent and for the duration of Force
Majeure, and neither party shall be deemed to have failed in such obligations to
the other during such occurrence or event.

 

11.6.        Notwithstanding Sections 11.2 and 11.3, the parties may agree to
alternative Force Majeure provisions in a Transaction Confirmation executed in
writing by both parties.

 

SECTION 12.         TERM

 

THIS CONTRACT MAY BE TERMINATED ON 30 DAY’S WRITTEN NOTICE, BUT SHALL REMAIN IN
EFFECT UNTIL THE EXPIRATION OF THE LATEST DELIVERY PERIOD OF ANY
TRANSACTION(S).  THE RIGHTS OF EITHER PARTY PURSUANT TO SECTION 7.6 AND SECTION
10, THE OBLIGATIONS TO MAKE PAYMENT HEREUNDER, AND THE OBLIGATION OF EITHER
PARTY TO INDEMNIFY THE OTHER, PURSUANT HERETO SHALL SURVIVE THE TERMINATION OF
THE BASE CONTRACT OR ANY TRANSACTION.

 

SECTION 13.         LIMITATIONS

 

FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS
PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND
EXCLUSIVE REMEDY.  A PARTY’S LIABILITY HEREUNDER SHALL BE LIMITED AS SET FORTH
IN SUCH PROVISION, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE
WAIVED.  IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN OR IN A
TRANSACTION, A PARTY’S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES
ONLY.  SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, AND
ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED.  UNLESS EXPRESSLY
HEREIN PROVIDED, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS
INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY INDEMNITY
PROVISION OR OTHERWISE.  IT IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS
HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE
CAUSE OR CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER
SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE.

 

9

--------------------------------------------------------------------------------


 

TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE
PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE,
OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE DAMAGES
CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM OR LOSS.

 

SECTION 14.         MISCELLANEOUS

 

14.1.        This Contract shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, and heirs of the respective
parties hereto, and the covenants, conditions, rights and obligations of this
Contract shall run for the full term of this Contract.  No assignment of this
Contract, in whole or in part, will be made without the prior written consent of
the non-assigning party (and shall not relieve the assigning party from
liability hereunder), which consent will not be unreasonably withheld or
delayed; provided, either party may (i) transfer, sell, pledge, encumber, or
assign this Contract or the accounts, revenues, or proceeds hereof in connection
with any financing or other financial arrangements, or (ii) transfer its
interest to any parent or affiliate by assignment, merger or otherwise without
the prior approval of the other party.  Upon any such assignment, transfer and
assumption, the transferor shall remain principally liable for and shall not be
relieved of or discharged from any obligations hereunder.

 

14.2.        If any provision in this Contract is determined to be invalid, void
or unenforceable by any court having jurisdiction, such determination shall not
invalidate, void, or make unenforceable any other provision, agreement or
covenant of this Contract.

 

14.3.        No waiver of any breach of this Contract shall be held to be a
waiver of any other or subsequent breach.

 

14.4.        This Contract sets forth all understandings between the parties
respecting each transaction subject hereto, and any prior contracts,
understandings and representations, whether oral or written, relating to such
transactions are merged into and superseded by this Contract and any effective
transaction(s).  This Contract may be amended only by a writing executed by both
parties.

 

14.5.        The interpretation and performance of this Contract shall be
governed by the laws of the jurisdiction as indicated on the Base Contract,
excluding, however, any conflict of laws rule which would apply the law of
another jurisdiction.

 

14.6.        This Contract and all provisions herein will be subject to all
applicable and valid statutes, rules, orders and regulations of any governmental
authority having jurisdiction over the parties, their facilities, or Gas supply,
this Contract or transaction or any provisions thereof.

 

14.7.        There is no third party beneficiary to this Contract.

 

14.8.        Each party to this Contract represents and warrants that it has
full and complete authority to enter into and perform this Contract.  Each
person who executes this Contract on behalf of either party represents and
warrants that it has full and complete authority to do so and that such party
will be bound thereby.

 

14.9.        The headings and subheadings contained in this Contract are used
solely for convenience and do not constitute a part of this Contract between the
parties and shall not be used to construe or interpret the provisions of this
Contract.

 

14.10.      Unless the parties have elected on the Base Contract not to make
this Section 14.10 applicable to this Contract, neither party shall disclose
directly or indirectly without the prior written consent of the other party the
terms of any transaction to a third party (other than the employees, lenders,
royalty owners, counsel, accountants and other agents of the party, or
prospective purchasers of all or substantially all of a party’s assets or of any
rights under this Contract, provided such persons shall have agreed to keep such
terms confidential) except (i) in order to comply with any applicable law,
order, regulation, or exchange rule, (ii) to the extent necessary for the
enforcement of this Contract , (iii) to the extent necessary to implement any
transaction, or (iv) to the extent such information is delivered to such third
party for the sole purpose of calculating a published index.  Each party shall
notify the other party of any proceeding of which it is aware which may result
in disclosure of the terms of any transaction (other than as permitted
hereunder) and use reasonable efforts to prevent or limit the disclosure.  The
existence of this Contract is not subject to this confidentiality obligation. 
Subject to Section 13, the parties shall be entitled to all remedies available
at law or in equity to enforce, or seek relief in connection with this
confidentiality obligation.  The terms of any transaction hereunder shall be
kept confidential by the parties hereto for one year from the expiration of the
transaction.

 

In the event that disclosure is required by a governmental body or applicable
law, the party subject to such requirement may disclose the material terms of
this Contract to the extent so required, but shall promptly notify the other
party, prior to disclosure, and shall cooperate (consistent with the disclosing
party’s legal obligations) with the other party’s efforts to obtain protective
orders or similar restraints with respect to such disclosure at the expense of
the other party.

 

14.11       The parties may agree to dispute resolution procedures in Special
Provisions attached to the Base Contract or in a Transaction Confirmation
executed in writing by both parties.

 

 

DISCLAIMER:  The purposes of this Contract are to facilitate trade, avoid
misunderstandings and make more definite the terms of contracts of purchase and
sale of natural gas.  Further, NAESB does not mandate the use of this Contract
by any party.  NAESB DISCLAIMS AND EXCLUDES, AND ANY USER OF THIS CONTRACT
ACKNOWLEDGES AND AGREES TO NAESB’S DISCLAIMER OF, ANY AND ALL WARRANTIES,
CONDITIONS OR REPRESENTATIONS, EXPRESS OR IMPLIED, ORAL OR WRITTEN, WITH RESPECT
TO THIS CONTRACT OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED WARRANTIES
OR CONDITIONS OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS OR
SUITABILITY FOR ANY PARTICULAR PURPOSE (WHETHER OR NOT NAESB KNOWS, HAS REASON
TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE),
WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR
BY COURSE OF DEALING.  EACH USER OF THIS CONTRACT ALSO AGREES THAT UNDER NO
CIRCUMSTANCES WILL NAESB BE LIABLE FOR ANY DIRECT, SPECIAL, INCIDENTAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF ANY USE OF THIS
CONTRACT.

 

10

--------------------------------------------------------------------------------
